

Exhibit 10.4

INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is made by and
between INC Research Holdings, Inc., a Delaware corporation (the “Company”), and
Name of Employee (the “Participant”), effective as of INSERT EFFECTIVE DATE OF
GRANT (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, XXXX Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4, the RSUs will vest
in equal annual installments of 25% of the Shares over a four-year period on
each anniversary of the Date of Grant, subject to the Participant’s continued
Service through each applicable vesting date.

(b)
Change in Control. The RSUs will become fully vested immediately upon the
Participant’s termination of Service in the event that the Participant’s Service
is terminated by the Company without Cause (as defined in the Plan) or if
Participant resigns for Good Reason at the time of, or within 12 months
following, the consummation of a Change in Control occurring after the Date of
Grant.



As used in this Agreement, “Good Reason” shall mean the occurrence, without
Participant’s express written consent, of any of the following events: (i) a
material

1 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



reduction in Participant’s base salary or Target Bonus percentage under the INC
Research, LLC Management Incentive Plan, if applicable; (ii) a material adverse
change to Participant’s authority, job duties or responsibilities as compared to
Participant’s authority, job duties or responsibilities immediately prior to the
Change in Control; (iii) a requirement that Participant relocate to a principal
place of employment more than fifty (50) miles from the Company’s offices at
3201 Beechleaf Court, in Raleigh, North Carolina or Participant’s assigned
principal office location with any Subsidiary as of immediately prior to the
occurrence of the Change in Control; or (iv) if Participant has an effective
employment agreement, service agreement, or other similar agreement with the
Company or any Subsidiary, a material breach of such agreement, provided, that,
any event described in clauses (i), (ii), (iii) and (iv) above shall constitute
Good Reason only if the Participant provides the Company with written notice of
the basis for the Participant’s Good Reason within forty-five (45) days of the
initial actions or inactions of the Company or any Subsidiary giving rise to
such Good Reason and the Company or applicable Subsidiary has not cured the
identified actions or inactions within thirty (30) days of such notice and
provided further that Participant terminates his or her Service within thirty
(30) days following the Company or applicable Subsidiary’s failure to cure
within the thirty (30) day cure period.”
3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to Participant a number of Shares equal to the number of vested
RSUs on the date on which the RSUs vest. The stock price used for vesting of
RSU’s will be the closing price on INC Research shares on the date of vesting.
If the vesting is a non-trading day, the vesting will be deemed to occur on the
first trading day preceding the vesting date.



(b)
Book­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the Payment Date, the Company will, at its election, either: (i) issue a
certificate representing the Shares payable pursuant to this Agreement; or (ii)
not issue any certificate representing the Shares payable pursuant to this
Agreement and instead document the Participant’s interest in the Shares by
registering such Shares with the Company’s transfer agent (or another custodian
selected by the Company) in book­entry form in the Participant’s name. In any
case, the Company may provide a reasonable delay in the issuance or delivery of
the Shares to address Tax­Related Items, withholding, and other administrative
matters. Neither the Company nor the Committee will be liable to the Participant
or any other Person for damages relating to any delays in issuing the Shares or
any mistakes or errors in the issuance of the Shares.


2 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Withholding Requirements. In connection with the delivery of Shares as described
in Section 3(b) above, the Participant agrees to make adequate arrangements
satisfactory to the Company to meet the minimum statutory amount necessary to
satisfy any applicable federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld by one or a combination of the
following: (1) cash payment by the Participant to the Company prior to the day
of vesting of an amount that the Company will apply to the required withholding;
(2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); (3) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company; or (4) to the extent not in
violation of any shareholder agreement, and to the extent allowed by the Company
in its discretion, withholding of Shares that would otherwise be delivered as
described in Section 3(b) above. For the purposes of alternative (4) above, any
Shares withheld shall be credited for purposes of the withholding requirements
at the stock price for the vesting of RSU’s as set forth in Section 3(a) above.
In the absence of an arrangement by the Participant that is acceptable to the
Company for payment of withholding obligations, the Company at its discretion
shall establish the method of withholding from alternatives (2) through (4)
above. However, notwithstanding the preceding provisions of this Section 3(d) if
the Participant is a Section 16 officer of the Company under the Exchange Act
and as approved by the Board of Directors, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (2) thorough (4) above.

4.
Forfeiture. Notwithstanding the Change in Control vesting as stated in Section
2(b) above, any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service for any
reason. Without limiting the generality of the foregoing, the RSUs and the
Shares (and any resulting proceeds) will continue to be subject to Section 13 of
the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the RSUs may be
adjusted in accordance with Section 4.5 of the Plan.

6.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.




3 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------





7.
Miscellaneous Provisions

(a)
Securities Laws Requirements. No Shares will be issued or transferred pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of Shares pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act of 1933, as amended, under the requirements of any
exchange upon which shares of the same class are then listed and under any blue
sky or other securities laws applicable to those Shares.

(b)
Non­Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
shares of Common Stock delivered hereunder will be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal or state laws and any agreement with, or policy of, the Company or the
Committee to which the Participant is a party or subject, and the Committee may
cause orders or designations to be placed upon any certificate(s) or other
document(s) delivered to the Participant, or on the books and records of the
Company’s transfer agent, to make appropriate reference to such restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the


4 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



Participant’s primary work fax number or e-mail address (as applicable) and will
be deemed effective upon confirmation of receipt by the sender of such
transmission.
(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such


5 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



party in any such claim or cause of action will be effective if notice is given
in accordance with this Agreement.
(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]



6 | 6-Aug-2015 (Executive)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
RSUs Award Agreement as of the date first written above.
PARTICIPANT
 
INC RESEARCH HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Duncan Jamie Macdonald
 
 
Name:
Duncan Jamie Macdonald
 
 
Title:
Chief Executive Officer
 
 
 
 
[Electronic Signature]
 
 
 
____________________
 
 
 
Participant Signature
 
 
 
Name: [Participant Name]
 
 
 
Acceptance Date: [Acceptance Date]


 
 
 


[Signature Page – Restricted Stock Unit Award Agreement]